Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000625
                                                         10-JAN-2014
                                                         01:33 PM

                          SCWC-11-0000625

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                            SIERRA CLUB,
                   Petitioner/Appellant-Appellee,
                                vs.
               CASTLE & COOKE HOMES HAWAI#I, INC., and
          THE LAND USE COMMISSION OF THE STATE OF HAWAI#I,
                  Respondents/Appellees-Appellants,
OFFICE OF PLANNING, STATE OF HAWAI#I, DEPARTMENT OF PLANNING AND
           PERMITTING, and NEIGHBORHOOD BOARD NO. 25,
                Respondents/Appellees-Appellees.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000625; CIV. NO. 10-1-2424-11)
              ORDER DENYING MOTION FOR RECONSIDERATION
          (By: Nakayama, Acoba, McKenna, and Pollack, JJ.,
            with Recktenwald, C.J., dissenting separately)
           Upon consideration of the Motion for Reconsideration
filed by Respondents-Appellees-Appellants Castle & Cooke Homes
Hawai#i, Inc., filed January 2, 2014, and the records and files
herein,
           IT IS HEREBY ORDERED that the motion is denied.
           DATED: Honolulu, Hawai#i, January 10, 2014.

Benjamin M. Matsubara,                /s/ Paula A. Nakayama
Curtis T. Tabata, and
Wyeth M. Matsubara                    /s/ Simeon R. Acoba, Jr.
for respondent-appellee-appellant     /s/ Sabrina S. McKenna
Castle & Cooke Homes, Hawai#i,
Inc.                                  /s/ Richard W. Pollack